[Cite as Phillips v. Director, Dept. of Job & Family Servs., 2018-Ohio-4662.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


KAREN J. PHILLIPS,                                        :           OPINION

                 Appellant,                               :
                                                                      CASE NO. 2018-L-029
        - vs -                                            :

DIRECTOR, OHIO DEPARTMENT OF                              :
JOB AND FAMILY SERVICES, et al.,
                                                          :
                 Appellee.
                                                          :


Appeal from the Lake County Court of Common Pleas, Case No. 2012 CV 001716.

Judgment: Affirmed.


Karen J. Phillips, pro se, 34424 Euclid Avenue, Lot 531, Willoughby, OH                     44094
(Appellant).

Mike DeWine, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th
Floor, Columbus, OH 43215; and Patrick MacQueeney, Assistant Attorney General,
615 West Superior Avenue, 11th Floor, Cleveland, OH 44113 (For Appellee).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Karen J. Phillips, appeals from an October 26, 2012 judgment,

entered by the Lake County Court of Common Pleas, dismissing her statutory

Unemployment Compensation appeal for failure to prosecute. We affirm.

        {¶2}     On June 22, 2012, appellant filed a notice of appeal in the trial court,

pursuant to R.C. 4141.282. On September 18, 2012, the trial court filed an order in
which it noted that appellant had failed to file her brief within 30 days of the filing of the

transcript. The court consequently ordered appellant to file her brief within 14 days of

the judgment and notified her that failure to comply will result in dismissal of her appeal.

       {¶3}   On October 4, 2012, appellant, through counsel, filed a motion for

extension of time to file her brief. On October 12, 2012, the trial court granted the

motion in part, allowing appellant seven days to file her brief. The court again advised

appellant that failure to comply with the deadline would result in a dismissal without

prejudice. Appellant failed to file her brief and, on October 26, 2012, the trial court

dismissed appellant’s appeal without prejudice.

       {¶4}   On February 14, 2018, appellant filed a notice of appeal of the October

2012 judgment.     Appellee, Director, Ohio Department of Job and Family Services,

moved to dismiss the matter for lack of subject-matter jurisdiction because (1) it was

untimely and (2) the October 2012 judgment was not a final appealable order. On June

19, 2018, this court denied the motion, ruling (1) the time for appeal never commenced

because it was not properly served pursuant to Civ.R. 58(B) and (2) the order was final

because an involuntary dismissal of an administrative appeal for failure to prosecute

cannot be re-filed. The matter accordingly proceeded to briefing.

       {¶5}   Appellant filed a brief pro se, but did not assign any particular error.

Appellee acknowledged this error and points out that the pleading does not challenge or

even discuss the order of dismissal.

       {¶6}   App.R. 16(A) provides, in part:

       {¶7}   The appellant shall include in its brief, under the headings and in
              the order indicated, all of the following:

       {¶8}   (1) A table of contents, with page references.



                                              2
       {¶9}   ***

       {¶10} (3) A statement of the assignments of error presented for review,
             with reference to the place in the record where each error is
             reflected.

       {¶11} (4) A statement of the issues presented for review, with references
             to the assignments of error to which each issue relates.

       {¶12} (5) A statement of the case briefly describing the nature of the
             case, the course of proceedings, and the disposition in the court
             below.

       {¶13} (6) A statement of facts relevant to the assignments of error
             presented for review * * *.

       {¶14} (7) An argument containing the contentions of the appellant with
             respect to each assignment of error presented for review and the
             reasons in support of the contentions * * *.

       {¶15} In her appellate brief, appellant protests that she did not defraud the

“unemployment office” and any such allegation or finding has “ruined [her] reputation

[and] credit rating.” She contends the “unemployment office caused [her] years of grief

and mental problems.” And, as a result, she “would like this resolve[d] [and] would like

a letter stating [she] did not [de]fraud unemployment.”

       {¶16} Appellant did not include a table of contents, she does not assign any

error(s), nor did she set forth a statement of issues for this court’s review.          We

acknowledge appellant does set forth a nominal “statement of the case.” Nevertheless,

she does not mention, let alone challenge, the disposition of the case in the trial court.

And, while appellant sets forth facts, her failure to assign any error(s) and failure to

challenge some specific action of the trial court renders the recitation valueless. Finally,

and perhaps most significantly, appellant presents no clear argument for this court to

analyze and evaluate.



                                             3
       {¶17} Appellant, who is proceeding pro se, is bound by the appellate rules and

procedures the same as parties who retain counsel. Snype v. Cost, 11th Dist. Portage

No. 2012-P-0001, 2012-Ohio-3892, ¶6. Appellant’s failure to set forth any coherent

argument upon which this court could grant relief as well as her near complete failure to

comply with the requirements of the appellate rules and this court’s local rules

fundamentally precludes appellate review. We therefore hold the trial court’s judgment

dismissing appellant’s statutory appeal for failure to prosecute is affirmed.



TIMOTHY P. CANNON, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                             4